Plaintiff in error, C.H. Boswell, was by a verdict of a jury found guilty of having unlawful possession of a quantity of whisky, with his punishment assessed at confinement in the county jail for a period of four months and to pay a fine of $250. The trial court rendered judgment accordingly. On the motion of the plaintiff in error, showing that he has abandoned this appeal and has surrendered to the sheriff of Woods county, and is not serving the sentence imposed by the trial court, it is ordered that this appeal be and the same is hereby dismissed. It is further ordered that the judgment of the trial court be executed according to its terms.